Citation Nr: 0833974	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  03-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin disability.

2.  Entitlement to service connection for a respiratory/sleep 
disorder, to include as due to an undiagnosed illness.

3.   Entitlement to an effective date earlier than March 8, 
2000, for the grant of service connection for left knee 
arthritis.

4.  Entitlement to an effective date earlier than March 8, 
2000, for the grant of service connection for pitting edema 
of the lower extremities.

5.  Entitlement to an effective date earlier than March 8, 
2000, for the grant of service connection for insomnia with 
fatigue.

6.  Entitlement to an effective date earlier than March 8, 
2000, for the grant of service connection for hypertension.

7.  Entitlement to an effective date earlier than March 8, 
2000, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
January 1992, to include combat service in Southwest Asia 
during Operation Desert Storm.

A March 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, determined new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for skin a disability.  The veteran appealed that 
decision to the Board of Veterans' Appeals (Board).

The March 2001 rating decision also granted increased ratings 
for the veteran's service-connected right shoulder and left 
quadriceps muscle disorders, effective March 8, 2000; he 
expressed disagreement in June 2001 with the effective date 
assigned.

In an April 2002 rating decision, the RO in Washington, DC, 
denied, inter alia, entitlement to service connection for a 
dental disability, low back disability, toxic liver 
impairment, diabetes mellitus, and a respiratory/sleep 
disorder (to include as due to an undiagnosed illness).  The 
veteran appealed.

In an April 2003 rating decision, the RO in Washington, DC, 
granted service connection for left knee arthritis, pitting 
edema of the lower extremities, hypertension, and insomnia 
with fatigue.  The rating decision also granted entitlement 
to a total disability evaluation based on individual 
unemployability due to service connected disorders.  The RO 
assigned an effective date of March 8, 2000, for the grants 
of service connection, and for the award of a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  The veteran appealed the 
assigned effective dates.

The case was certified to the Board by the Pittsburgh, 
Pennsylvania, RO in January 2004.  The RO in St. Petersburg, 
Florida, currently exercises jurisdiction over the claims 
file.

A VA Form 646 filed in December 2003, lists on appeal the 
issues of entitlement to service connection for nosebleeds, a 
heel spur, exposure to mad cow disease, blood clots of the 
left eye, elevated cholesterol levels, and tinnitus.  Those 
issues were addressed in an April 2003 statement of the case, 
and the veteran indicated on a VA Form 9 received in May 2003 
that he was not pursuing the issues.  Thus, they are 
considered withdrawn and no longer in an appellate status, 
and will not be discussed in the decision below.  See 
38 C.F.R. § 20.204 (2007).

The RO initially developed the skin claim on an undiagnosed 
illness basis.   The veteran's VA Form 9 of May 2003, 
however, and in several other statements on file, make clear 
that he is seeking service connection for skin disability on 
a direct basis only.  Thus, the issue is styled as shown on 
the cover sheet above.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, in February 2005 
for additional development.  AMC/RO completed the additional 
development as directed, granted the low back claim as noted 
above, continued to deny the other claims, and returned the 
case to the Board for further appellate review.

The Board's February 2005 remand included instructions to the 
RO to clarify the veteran's conflicting statements related to 
his desire for a Board hearing.  A November 2005 RO letter 
asked him to state whether he desired a Board hearing.  There 
was no reply.  Thus, any request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.702 (2007).

A June 2008 VA Form 21-4148 notes the veteran's application 
for an increased rating for post-traumatic stress disorder, 
and his informal claim for service connection for cervical 
degenerative disc disease.  These issues have not been 
considered by the RO, much less denied and timely appealed to 
the Board.  So, they are referred to the RO for appropriate 
action, as the Board does not currently have jurisdiction to 
consider them.  See 38 C.F.R. § 20.200 (2007); Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The veteran also perfected appeals to denials of entitlement 
to service connection for a low back disability; a dental 
disability; a liver disability, claimed as toxic liver 
impairment; and, diabetes mellitus.  An April 2008 rating 
decision granted service connection for a low back disorder 
with an initial evaluation of 10 percent, effective March 
2000.  There is no evidence in the claims file to indicate 
the veteran appealed either the initial evaluation or the 
effective date.  Thus, that claim has been resolved and is 
not before the Board.  See 38 C.F.R. § 20.200 (2007); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In June and July 2008 memoranda, the representative indicated 
the veteran withdrew his appeal of the issues related to his 
claimed dental and liver disorders, and the diabetes 
mellitus.  Thus, those claims are no longer in an appeal 
status and will not be addressed in the decision below.  See 
38 C.F.R. § 20.204.  

The veteran also appealed the effective dates assigned for 
the award of a 20 percent evaluation for his right shoulder 
disability, and effective date for the award of a 10 percent 
evaluation for residuals of a partial left quadriceps muscle 
tear.  The February 2005 remand directed the RO to issue a 
Statement of the Case on those issues.  See 38 C.F.R. 
§§ 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).  
The Winston Salem RO did so in October 2007.  The claims file 
reflects no record of the Statement of the Case having been 
returned as undeliverable.  Neither is there any record of 
the veteran having submitted a substantive appeal in response 
to it.  Thus, in the absence of evidence of a perfected 
appeal, those claims are not before the Board, and they will 
not be addressed.  38 C.F.R. §§ 20.200, 20.1103 (2007).


FINDINGS OF FACT

1.  A November 1997 Board decision denied entitlement to 
service connection for a skin disorder and, in the absence of 
an appeal, that decision is final.

2.  The evidence submitted since the November 1997 Board 
decision, by itself, or when considered with the previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The preponderance of the probative evidence indicates 
that a respiratory/sleep disorder is not related to an in-
service disease or injury, or due to an undiagnosed illness.

4.  A March 1996 Board decision denied entitlement to service 
connection for a left knee disorder and, in the absence of an 
appeal, that decision is final.

5.  The preponderance of the probative evidence indicates 
that March 8, 2000, is the earliest date on which VA received 
a claim to reopen a claim of entitlement to service 
connection for left knee arthritis.

6.  The preponderance of the probative evidence indicates 
that March 8, 2000, is the earliest date on which VA received 
a claim of entitlement to service connection for pitting 
edema of the lower extremities.

7.  The preponderance of the probative evidence indicates 
that March 8, 2000, is the earliest date on which VA received 
a claim of entitlement to service connection for insomnia 
with fatigue.

8.  The preponderance of the probative evidence indicates 
that March 8, 2000, is the earliest date on which VA received 
a claim of entitlement to service connection for 
hypertension.

9.  The preponderance of the probative evidence indicates 
that March 8, 2000, is the earliest date on which VA received 
a claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders.


CONCLUSIONS OF LAW

1.  The November 1997 Board decision is final.  New and 
material evidence to reopen a claim of entitlement to service 
connection for a skin disorder has not been received.  
38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 5108, 7104, 7105 (West 
2002 and Supp. 2008); 38 C.F.R. § 3.156(a) (2000); 38 C.F.R. 
§ 20.1104 (2007).

2.  A respiratory/sleep disorder, including obstructive sleep 
apnea, was not incurred in or aggravated by active service, 
nor is it due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1119, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).

3.  The March 1996 Board decision is final.  The requirements 
are not met for an effective date earlier than March 8, 2000, 
for entitlement to service connection for left knee 
arthritis.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5111 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.400 (2007).

4.  The requirements are not met for an effective date 
earlier than March 8, 2000, for entitlement to service 
connection for pitting edema of the lower extremities.  38 
U.S.C.A. §§ 5103, 5103A, 5110, 5111; 38 C.F.R. §§ 3.159, 
3.400.

5.  The requirements are not met for an effective date 
earlier than March 8, 2000, for entitlement to service 
connection for insomnia with fatigue.  38 U.S.C.A. §§ 5103, 
5103A, 5110, 5111; 38 C.F.R. §§ 3.159, 3.400.

6.  The requirements are not met for an effective date 
earlier than March 8, 2000, for entitlement to service 
connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A, 
5110, 5111; 38 C.F.R. §§ 3.1(p), 3.159, 3.400 (2007).

7.  The requirements are not met for an effective date 
earlier than March 8, 2000, for entitlement to award of a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  38 
U.S.C.A. §§ 5103, 5103A, 5110, 5111; 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.157, 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to the Board's 
remand, VA notified the veteran in August 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also provided adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), as well as the reason his prior claim of entitlement 
to service connection for a skin disorder was denied and what 
evidence was needed to reopen it.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The claims were readjudicated on a de novo 
basis, in an April 2008 Supplemental Statement of the Case.  
Thus, any timing-of-notice error was fully cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
Statement of the Case or a Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

As concerns the claims for an earlier effective dates, being 
service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met for these downstream issues.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As noted 
above, the veteran was fully apprised of how effective dates 
are determined.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording him 
VA examinations.  He was provided the opportunity to present 
pertinent evidence and testimony, and he availed himself of 
that opportunity.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007).  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Skin Disorder

Service Connection Requirements

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Legal Background

VA received the veteran's initial claim for VA benefits in 
January 1992.  He only applied for benefits for 
musculoskeletal disorders but, after the March 1992 VA 
examination report noted tinea versicolor on the chest and 
back, the RO included it among the claims adjudicated in 
April 1992.  The RO noted the absence of any evidence in the 
service treatment records of treatment for tinea versicolor, 
and that the first evidence of tinea versicolor was the March 
1992 VA examination.

An April 1992 rating decision denied service connection for a 
skin disorder, and a May 1992 letter notified the veteran of 
the decision.  The veteran perfected an appeal.  See 
38 C.F.R. § 20.200.  Following multiple remands in an effort 
to afford the veteran examinations directed by the Board, a 
November 1997 Board decision denied entitlement to service 
connection for a skin disorder.  Documentation in the claims 
file notes the Board's efforts in September 1997 to ascertain 
the veteran's current address through Directory Assistance 
after an earlier mailing was returned stamped no forwarding 
address provided.  The Board's notice to the veteran of the 
November 1997 Board decision was returned undelivered with a 
postal notation that there was no forward order on file.  The 
veteran's representative informed the Board that organization 
was also unable to contact the veteran or obtain a then 
current address.  Thus, in light of these documented efforts, 
and the fact the representative was aware of the 1997 Board 
decision, the Board expended all reasonable efforts to 
provide the veteran notice of the decision.  It is well worth 
noting that, "[i]n the normal course of events, it is the 
burden of the (appellant) to keep the VA apprised of (their) 
whereabouts[,]" and that "there is no burden on the part of 
the VA to turn up heaven and earth to find (an appellant)," 
Hyson v. Brown, 5 Vet.App. 262, 265 (1993).  

In a letter submitted in support of his March 2000 claims, 
the veteran conceded that, due to his asserted frustration 
with VA over his pursuit of his initial claims, he relocated 
to Germany and left no forwarding address.  In his later 
written submissions related to his current appeal, however, 
he seeks to disavow responsibility for his actions, asserting 
VA had a responsibility to provide notice to his family or 
other relatives.  The Board must reject this assertion, as it 
is contrary to applicable law and regulation.  Id.  Thus, in 
the absence of an appeal, the March 1997 Board decision 
became final.

New and Material Evidence

The RO received the veteran's application to reopen the claim 
of entitlement to service connection for a skin disorder in 
March 2000.  A March 2001 rating decision determined new and 
material evidence was not received.  While 38 C.F.R. 
§ 3.156(a), was amended in 2001, in light of the fact the 
veteran's petition to reopen was received prior to that date, 
the former version of section 3.156(a) is applicable to his 
claim.  See 66 Fed. Reg. 45,620 (2001).

Governing Legal Standard

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a) (2000); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  Material evidence is evidence not 
previously of record that bears "directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  See 
Evans, 9 Vet. App. at 283 (1996).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The evidence added to the record since the November 1997 
Board decision consists of the veteran's assertions and VA 
outpatient records.  The veteran asserts that the RO missed 
or ignored evidence of in-service treatment for tinea 
versicolor and, ergo, his claim should be reopened.  Service 
treatment records in fact note his presentation in December 
1981 and issuance of a prescription for lotion and shampoo 
for treatment for tinea versicolor.  A rash of the neck and 
under the arms was, however, diagnosed in July 1989 as lichen 
planus, not tinea versicolor.  While the veteran is correct 
in his assertions that there is evidence of in-service 
treatment for a skin disorder-a fact the November 1997 Board 
decision noted-the concept of finality has nothing to do 
with whether a claim was adjudicated correctly, only whether 
it was or is final.  Thus, evidence of in-service treatment 
for tinea versicolor notwithstanding, the appeal period for 
the 1997 Board decision expired almost a decade ago.  
Further, the veteran's written assertions are merely a 
reiteration of his previously made arguments.  So this 
evidence is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

VA outpatient records document the veteran's current 
treatment for his disabilities.  A February 2008 dermatology 
entry notes chronic eczema of the hands but no mention of 
tinea versicolor.  To the extent they may mention skin 
symptomatology, there is no notation, opinion, or comment by 
a medical provider to the effect that there is a causal 
connection between any current skin disorder and the 
veteran's active service.  Thus, while current treatment 
records are new, in the sense that they were not before the 
Board in 1997, they are not material but are redundant, as 
they show no more than the veteran has a skin disorder, and 
not any causal link with his active service.

Accordingly, new and material evidence to reopen the claim of 
entitlement to service connection for a skin disorder has not 
been received.  38 C.F.R. § 3.156(a) (2000).  The benefit 
sought on appeal is denied.

Service Connection Claim

Governing Law and Regulation

The legal requirements for establishing entitlement to 
service connection are set forth above and are incorporated 
here by reference.  Further, section 1117 of Title 38, United 
States Code, authorizes VA to compensate any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. § 1117.

In as much as the veteran is in fact diagnosed with 
obstructive sleep apnea, and he is service connected for 
insomnia with fatigue due to an undiagnosed illness, the 
requirements for an undiagnosed illness will not be discussed 
further.

Analysis

An October 2001 VA fee-basis examination conducted in Germany 
noted lung function tests showed normal static and dynamic 
lung volume and no bronchial obstruction.  A sleep apnea 
screening test showed pronounced snoring for at least 50 
percent of the time.  A nightly screening test showed dorsal 
position associated sleep apnea.  A February 2008 VA sleep 
consult noted complaints of snoring, unrefreshed sleep, and 
sleep disruption and fragmentation.  While the consult noted 
there were indications for a home-based sleep screening, the 
veteran's chronic fatigue, poor sleep hygiene, and excessive 
caffeine use also were noted.

Service treatment records are negative for any entries 
related to complaints, findings, or treatment for sleep-
related complaints.  Further, the veterans January 1992 
Personal Medical History for the examination at separation 
noted his denial of any prior history of frequent trouble 
sleeping.  The January 1992 Report Of Medical Examination For 
Separation notes the lungs, nose, sinuses, and throat were 
assessed as normal.  The February 2008 VA examination report 
notes the veteran told the examiner he was first diagnosed 
with sleep apnea in 2000, but he had experienced problems 
with snoring and periods of apnea as early as 1986.

The examiner noted the absence of any records of complaints 
or treatment during service.  Also noted by the examiner was 
the absence of any history of asthma, hospitalization or 
emergency room treatment for a respiratory illness, or any 
evidence of pulmonary hypertension.  The examiner opined 
that, in light of light of the examination and the veteran's 
history, sleep apnea is not causally linked to the veteran's 
active service.  The Board finds noting in the probative 
evidence of record to contradict the examiner's opinion.  
Thus, the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  In reaching this decision the Board 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's claim, 
however, the doctrine is not for application.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).

Earlier Effective Dates

Governing Law and Regulation

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  A "claim" is defined broadly 
to include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought. See 38 C.F.R. § 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

Left knee arthritis.  The March 1996 Board decision denied 
entitlement to service connection for a left knee disorder as 
a pre-existing disorder not aggravated by active service.  
The veteran injured the knee and underwent surgery as 
treatment prior to entering active service.  The discussion 
above regarding VA's and the veteran's representative's 
efforts to ascertain his whereabouts is incorporated here by 
reference.  In the absence of an appeal, the March 1996 Board 
decision is final.

There is no evidence in the claims file of an application to 
reopen the claim prior to the veteran's correspondence 
received in March 2000.  As concerns awards following a 
previously denied claim on the basis of new and material 
evidence, if an allowance is made on evidence other than 
service department records, and the application was received 
prior to the expiration of the appeal period or prior to an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§§ 3.400(q)(i), 20.1103, 20.1104 and 20.1304(b)(1).  If the 
application is received after final disallowance, the 
effective date is the date of receipt of new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii), which is the same as the general rule for 
reopened claims.  See 38 C.F.R. § 3.400(r).

As noted in the Introduction, an April 2003 rating decision 
allowed service connection for left knee arthritis and 
assigned an effective date of March 8, 2000, the date the 
veteran's claim to reopen was received.  In light of the 
fact the March 1996 Board decision is final, and as a claim 
was not presented prior to March 8, 2000, the effective date 
for grant of service connection for left knee arthritis was 
fixed in accordance with applicable law.  Id.

Hypertension.  The veteran asserts entitlement to an earlier 
effective date for this disorder on the basis that service 
treatment records show he had high blood pressure at the 
time he separated from service.  Although the separation 
examination report contained no notation of an elevated 
blood pressure, and his cardiovascular system was assessed 
as normal, a January 1992 Report Of Examination For 
Separation notes his blood pressure reading as 138/98.  
Notably, the March 1992 VA examination report notes his 
blood pressure was 124/80.  Significantly, however, the 
veteran did not claim entitlement to service connection for 
hypertension in his 1992 claims for service connection of 
for that matter prior to March 2000.  

Although a claimant may well have a service-related 
disability, one must file a claim to receive benefits.  
38 U.S.C.A. § 5101.  There is no evidence in the claims file 
to the effect VA received a claim, formal or informal, of 
entitlement to service connection for hypertension prior to 
March 8, 2000 correspondence.  Since the April 2003 rating 
decision assigned the date the claim was received, March 8, 
2000, as the effective date, the effective date was fixed in 
accordance with applicable law.  38 C.F.R. §§ 3.151, 
3.155(a), 3.400.

Pitting edema of the lower extremities and fatigue.  The 
April 2003 rating decision also granted service connection 
for these disorders and assigned an effective date of March 
8, 2000.  In the interest of brevity, the Board will not 
reiterate what is by now the common facts of these claims.  
The claims file notes the fact that, despite the considerable 
efforts of both VA and his representative to locate him, the 
veteran was purposely incommunicado until his informal claim 
for these and other disabilities and increased ratings were 
received by VA in March 8, 2000.  There simply is no factual 
basis for the assignment of an earlier effective date, even 
if the pathology of the disorders predated the submission of 
a claim.  Thus, the effective date for the grant of service 
connection for these disorders was fixed in accordance with 
applicable law.  38 C.F.R. §§ 3.151, 3.155(a), 3.400.

Total disability evaluation based on individual 
unemployability due to service connected disorders.  The law 
provides that a total disability rating based on individual 
unemployability due to one or more service- connected 
disabilities may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
such service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  If the schedular rating is less than 100 percent, the 
issue of unemployability must be determined without regard to 
the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 
4.19.  If there is only one such service- connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more with a combined 
rating of 70 percent or more.

The effective date of an increased rating is set forth in 38 
U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The 
general rule with respect to effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a). This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation. If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."

Hospital and other medical reports may serve as an informal 
claim for an increased rating for an already-service-
connected disability.  38 C.F.R. § 3.157.  The claims file 
contains no evidence of a medical report or other document 
that might constitute an informal claim for a total 
disability evaluation based on individual unemployability due 
to service connected disorders prior to March 2000.  The 
Board notes that any correspondence or oral assertion that a 
claimant is seeking the maximum evaluation payable and an 
assertion that the claimant is no longer able to obtain and 
maintain substantially gainful employment due to service 
connected disorders alone may constitute an informal claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  The Board finds no such evidence prior to the 
receipt of the veteran's March 2000 correspondence.

At the November 1992 RO hearing, the veteran noted he could 
only perform 70 percent of the activities he once performed 
due to his shoulder and lower extremities disorders.  While 
he noted he was no longer able to be a wrestling coach or a 
coach of other sports, at no time did he assert that he was 
unable to work at any and all substantially gainful 
employment.  Further, he was unemployed at the time of the 
hearing because he was seeking a job with a higher salary 
than offered him by other potential employers.  November 1992 
RO Hearing Transcript, pp. 4-10.  There is no evidence of any 
claim of an inability to maintain substantially gainful 
employment until the veteran's March 2000 claims.

In the absence of evidence of a formal or informal claim for 
a total disability evaluation based on individual 
unemployability due to service connected disorders received 
prior to March 8, 2000, there is no factual basis for an 
earlier effective date.  The veteran's effective date was 
fixed in accordance with applicable law.  38 C.F.R. §§ 3.151, 
3.155, 3.400, 4.16.

The earlier effective date benefits sought on appeal are 
denied.  In reaching this decision the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claims for an earlier 
effective date, however, the doctrine is not for application.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a skin disorder has not 
been received.  The petition to reopen is denied.

Entitlement to service connection for a respiratory/sleep 
disorder, to include as due to an undiagnosed illness, is 
denied.

Entitlement to an effective date earlier than March 8, 2000, 
for the grant of service connection for left knee arthritis 
is denied.

Entitlement to an effective date earlier than March 8, 2000, 
for the grant of service connection for pitting edema of the 
lower extremities is denied.

Entitlement to an effective date earlier than March 8, 2000, 
for the grant of service connection for insomnia with fatigue 
is denied.

Entitlement to an effective date earlier than March 8, 2000, 
for the grant of service connection for hypertension is 
denied.

Entitlement to an effective date earlier than March 8, 2000, 
for the award of a TDIU is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


